[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 114 
The various exceptions taken to the mode in which the plaintiff proved his claim can be of no avail here, as the referee only allowed fifty dollars of the claim, and that there was so much due was not disputed on the trial. Two defences were relied upon on the trial, one that the work upon the boat was done upon the personal credit of the owner, Ketchum, and the other, that the plaintiff gave about three days' time of payment for the fifty dollars. Unless one or both of these defences were good, the referee made a proper decision, and the General Term should not have reversed it. *Page 115 
By chapter 482 of the Laws of 1862, it is provided, that when the owner of any vessel shall contract a debt for repairs such debt shall be a lien upon such vessel. No act is required to be done by the one making the repairs to create the lien. The statute itself creates the lien and it exists the moment the work is done. There is nothing in the statute requiring that the work shall be done upon the credit of the vessel before the lien can attach. A party repairing such a vessel always has two remedies, one in personam against the owner and the other in rem
against the vessel, unless by express agreement he has in some form relinquished one. Such is the common law rule in all cases where a mechanic does labor upon any article intrusted to him. He may enforce his lien against the article or enforce his claim for the work against the owner. It does not impair his lien that he did the work upon the personal credit of the owner, neither is there anything in the statute providing, expressly or by implication, that the lien shall not attach in case any time of payment is given to the debtor. The statute provides that, whenever a debt of the nature specified shall be contracted it shall be a lien, and the debt is just as effectually contracted whether it be payable presently or at a future day.
There is no limitation in the statute as to the length of time during which the lien may continue to exist, except what is found in section 2. That provides that the lien shall cease to exist at the expiration of six months from the time the debt was created, unless, at the expiration of the six months, the vessel shall be absent from the port at which the debt was created, in which case the lien shall continue until the expiration of ten days after the vessel shall next return to the port. Thus, in case the vessel be absent from the port, the lien may be continued for several years; and the claimant need not have possession of the vessel during any portion of the time, and need do nothing to preserve his lien, except in the single case mentioned below. While the lien exists, the claimant may attempt to collect his debt from the debtor, and if he fails, may still enforce his lien. An attempt to *Page 116 
enforce one remedy does not destroy the other. He may give time of payment; and, provided such time does not extend beyond the existence of the lien, he may at the expiration thereof still enforce the lien. As he cannot procure a warrant to enforce his lien until his debt be actually due, it must become due before the lien ceases to exist by the limitation contained in the statute. But the lien will cease to exist in case of the departure of the vessel from the port, unless within twelve days thereafter, the claimant shall cause to be drawn up and filed in the proper office the specification mentioned in section 2. In case the vessel does not depart from the port, the specification is not required, In case she does depart, then the specification is required, and after it has been drawn up and filed the lien will continue to exist without any further action on the part of the claimant, for at least six months, as provided in the earlier portion of the section. To preserve this lien, the claimant is not required to have possession of the vessel during any portion of the time. I, therefore, find nothing either in the policy or the letter of the statute which deprives a party of his lien, in case he does the work on the vessel under a contract giving the debtor any brief time of payment. The only effect of such leniency, on the part of the claimant, would be to postpone his power to enforce the lien until the debt shall become due. (Happy v. Mosher, 48 N.Y., 313.) But the General Term was constrained to take a different view of this case, upon the authority of the case of Veltman v. Thompson (3 N.Y., 438), which was regarded as controlling. I think, it is quite clear that nothing was decided in that case in conflict with the views above expressed. That decision was made under the provisions of the Revised Statutes in reference to the collection of demands against ships and vessels. (2 R.S., 493.) Those statutes contained no provision as to the length of time during which the lien should continue to exist, except that it should cease to exist when the vessel left this State and at the expiration of twelve days after her departure from the port where the debt was contracted. In that case, the *Page 117 
vessel was a passenger boat running between New York and Albany, making daily trips between April and October. In April, the steward of the boat made a bargain with the plaintiffs for a supply of crockery from time to time, as he should want it, the bills to be collected at the end of the season. Under this bargain, crockery was supplied from time to time, from May eleventh to September twenty-fifth, and at the end of the season proceedings were instituted to enforce the lien, and the lien was enforced for the whole amount of crockery furnished during the season. The plaintiffs claimed that the debt was, within the meaning of the statutes, contracted when it became due at the end of the season. This construction of the statutes was repudiated by the court, and it held that the debt was created as to each parcel of crockery when it was furnished, and that as to each parcel, the lien ceased to exist after twelve days from the departure of the vessel from her port. The point decided is inserted in the head note by the learned reporter, as follows: "When goods are furnished from time to time to a vessel navigating the Hudson river, and making daily trips between New York and Albany, under a previous agreement that the bills were to be paid at the end of the season, held, under the second section of the statute, that after the expiration of twelve days from any time when the vessel left port there was no lien for goods previously furnished under the contract." It will be seen, by a careful examination of that case, that it is in entire harmony with the views above expressed.
The order of the General Term must be reversed and judgment upon report of referee affirmed, with costs.